Citation Nr: 0813521	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1969.  The veteran was awarded the Purple Heart during 
his service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective July 13, 2004, and denied his claim for 
service connection for a low back disability.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a low 
back disability.  

2.  The veteran's PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSIONS OF LAW

1.  A claimed low back disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a disability initial rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code (DC) 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In August 2004, prior to the initial adjudication of the 
claim for service connection for a low back disability, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in May 2006.  There is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the appellant with 
respect to his claim for service connection for a low back 
disability prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The veteran's claim for an increased rating for PTSD arises 
from his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the veteran with respect to his claim for an increased 
rating.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him a VA psychiatric examination in January 2005.  
In addition, the veteran was offered the opportunity to 
testify before the RO and the Board, but he declined such 
offer.  The Board finds these actions have satisfied VA's 
duty to assist with respect to both the claim for service 
connection for a low back disability and the claim for an 
increased rating for PTSD and that no additional assistance 
is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Lastly, According to Vazquez-Flores v. Peake, -- Vet. App. --
, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the May 2006 statement of 
the case.  Cumulatively, the veteran was informed that the 
applicable diagnostic code under which the service-connected 
PTSD is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such the 
global assessment of functioning (GAF) score ).  The claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying the 
relevant diagnostic code.  He was also informed as to the 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  As such, the Board finds that the requirements 
under Vazquez-Flores have been met.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

38 U.S.C.A. § 1154 provides a relaxed evidentiary standard of 
proof to grant service connection for combat veterans.  
Collette v. Brown, 82 F.3d 389 (1996).  In the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  See also 38 
C.F.R. § 3.304(d) (2007).  Accordingly, since the veteran 
received the Purple Heart Medal for injuries received during 
combat, the relaxed standard under section 1154 is 
application in this case.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of service connection 
under the test established by Caluza v. Brown, 7 Vet. App. 
498 (1995).  That is, whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; See 
Collette.  Competent evidence is required to establish the 
veteran's current disability and the nexus connecting that 
disability to an in service injury or disease. That is, the 
veteran must meet his evidentiary burden with respect to 
service connection. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

The veteran's service medical records do not demonstrate any 
complaints, treatment, or diagnoses related to the spine.  As 
no disorder of the back was diagnosed in service, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
back disability.  38 C.F.R. § 3.303(b).  In this case, 
however, post-service medical records also do not demonstrate 
a diagnosis of a low back disability.  On VA psychiatric 
examination in January 2005 the veteran complained of 
experiencing back pain.  There is no indication that the 
veteran described the difficulties he was experiencing with 
his back, and no assessment of his complaints was made at 
that time.  There are no other clinical records related to 
complaints of low back pain.  Additionally, the veteran has 
not submitted any statements to VA regarding the incurrence 
of his claimed back disability.  While in September 2004 the 
veteran submitted a statement regarding treatment he had 
received, the treatment he mentioned pertained to PTSD and 
not the back.  In short, clinical records dated from January 
2005 to August 2007 do not demonstrate a current diagnosis of 
a low back disability.

Nevertheless, the veteran is competent to offer testimony 
regarding the nature, frequency, and severity of the 
observable symptoms of his condition.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The veteran is thus competent to 
report that he experiences low back pain.  He is not, 
however, competent to establish a nexus between an in-service 
event or injury and a medical diagnosis.  See Savage v. 
Gober, 10 Vet. App. at 495-97; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Here, whether the veteran's current 
complaints of low back pain are related an in-service 
occurrence requires a medical opinion because that 
relationship is not capable of lay observation.  
Significantly, no medical professional has related the 
veteran's complaints of low back pain to any in-service 
event.  

In light of the insufficient medical evidence of a nexus 
between the veteran's complaints of low back pain and his 
service, VA's duty to assist the veteran in obtaining 
evidence sufficient to substantiate the claim is relevant.  
In this case, however, the Board finds that VA has satisfied 
its duty to assist.  Because there is no evidence 
demonstrating low back pain at any time during service or at 
separation from service, and there is no competent or 
credible evidence of record suggesting that the veteran's 
current complaints of low back pain are related to his period 
of service, the Board finds that a VA examination is not 
required in this case.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

More importantly, at present there is no evidence 
establishing a diagnosis of a low back disability.  As a low 
back disability has not been diagnosed, service connection 
for a low back disability must, necessarily, be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence 
fails to support the veteran's claim for service connection, 
the Board is unable to grant the benefits sought. 

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The veteran's PTSD has been rated as 30 percent disabling 
under DC 9411.  Under DC 9411, a 30 percent disability rating 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran underwent VA examination for PTSD in January 
2005.  At that time, he reported that he had not received 
psychotherapy for PTSD.  He described his current symptoms as 
experiencing intrusive thoughts related to his experiences 
during the Vietnam War, which had intensified in severity and 
frequency since his retirement and the commencement of the 
war in Iraq.  Mental status examination revealed a depressed 
mood with full affect.  His speech was noted to be of normal 
rate and flow, and there was no impairment of his thought 
process.  His thought content was normal, and no perceptual 
problems were noted.  He denied suicidal and homicidal 
ideations.  His memory was determined to be intact.

With regard to his social history, the veteran reported that 
he had been married to his wife for 38 years.  He stated that 
he socialized with his family and friends, noting that he had 
three daughters, and seven grandchildren, whom he saw often.

With regard to his occupational history, the veteran reported 
that he had retired from the Chicago Transit Authority after 
a 28-year career.  He estimated that he had missed several 
hours of work as a result of his PTSD.  

The examiner determined that the veteran's psychiatric 
problems did not impair his activities of daily living.  He 
was diagnosed with PTSD, and a GAF of 65 was assigned.

The record reflects that the veteran began undergoing 
therapeutic treatment for PTSD in May 2006.  While records 
associated with this treatment dated from May 2006 are not of 
record, a July 2006 letter from the veteran's social worker 
provides a detailed account of his therapy from May 2006 to 
July 2006.  The veteran's symptoms were described as 
primarily involving guilt about surviving while numerous 
fellow servicemen did not, and regarding many of the things 
he had to do in order to survive in Vietnam.  The veteran 
also experienced recurrent and intrusive recollections of 
traumatic events he experienced in Vietnam, in the form of 
images, thoughts, nightmares, and perceptions.  He described 
feeling angry and sad, and was noted to experience emotional 
decomposition with tearful episodes and a sense of 
vulnerability.  He additionally reported feelings of 
detachment or estrangement from others, problems with 
irritability, inability to sleep, impaired concentration, 
hypervigilance, fear of crowds, and severe difficulties with 
panic disorder.

The veteran's difficulties with stress and disturbances were 
found to cause clinically significant impairment in social, 
occupational, and other important areas of functioning.  
Specifically, remembering traumatic experiences often caused 
panic attacks.  In effort to avoid panic attacks, the veteran 
admitted to persistent avoidance of stimuli associated with 
trauma, and numbing of general responsiveness, as indicated 
by efforts to avoid thoughts, feelings, or conversations 
associated with the trauma, efforts to avoid activities, 
places, or people that aroused recollections of the trauma.  
He was noted to have an inability to recall important aspects 
of his trauma, and markedly diminished interest or 
participation in significant activities.  

Based upon therapeutic treatment from May to July 2006, the 
veteran's social worker determined that the most appropriate 
diagnosis for the veteran was PTSD that was productive of 
severe social and occupational impairment.  The extent of his 
occupational impairment was such as to prohibit him from 
securing or following any substantially gainful occupation.  
A GAF of 38 was assigned.

VA treatment records dated from September 2006 to August 2007 
show that the veteran received treatment for PTSD manifested 
by guilt, hypervigilance, flashbacks, hallucinations, sleep 
disturbance, irritability, anger, problems with 
concentration, occasional panic attacks, and isolation from 
others.  He reportedly lives in the basement of his house, 
while his wife lives upstairs.  Other findings include 
notations that his cognitive functions are preserved.  His 
PTSD symptoms have reportedly been exacerbated by the Iraq 
War and the death of a close friend.  These records also show 
that the veteran reportedly felt "a little cooler and 
calmer" with treatment, and that he felt his symptoms 
improved with medication, in that he felt less sad and less 
nervous.  He additionally described his sleep as improved, 
noting that he was generally able to go back to sleep after 
awakening at night, provided that he did not awaken from a 
nightmare.  The veteran did not seek private treatment for 
PTSD during this period.

The January 2005 VA examination assigned a GAF score of 65.  
Treatment records show GAFs of 38 and 75.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, a GAF score of 38 reflects behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment, or an 
inability to function in almost all areas.  A GAF score of 65 
generally reflects some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  A GAF score of 75 suggests that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after a family argument), and that there is no 
more than slight impairment in social, occupational, or 
school functioning (e.g., occasionally falling behind in 
schoolwork).  

While the veteran has indicated that he most often isolates 
himself and that he lives in the basement while his wife 
lives upstairs, he has reported that he does socialize with 
his children, grandchildren, and friends.  Thus, while the 
veteran often isolates himself, it appears that he does have 
some significant social contacts and social activities.  
Additionally, while the veteran is currently retired, it 
appears that he had a steady and successful career with the 
Chicago Transit Authority.  Nevertheless, the veteran has 
indicated that despite a relatively successful employment 
history, he has consistently had difficulty controlling his 
temper.  Additionally, he has reported that he generally 
prefers to isolate himself.  While the veteran may 
occasionally experience an exacerbation of his symptoms, the 
Board finds that his symptoms overall appear to be in the 
category of mild to moderate.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2007).  Here, the veteran retired after a 28-year career, 
and the January 2005 VA examiner found that his psychiatric 
disability did not impair his daily functioning.  The Board 
finds that the rather dismal GAF score assigned by the 
veteran's social worker does not match the veteran's better 
social functioning. Additionally, the Board finds it 
significant that the veteran himself reported an improvement 
in his symptoms since the July 2006 evaluation, as a result 
of therapy and medication (see January 2007 VA medical 
notations).  In sum, there is no indication that the 
veteran's psychiatric disability overall has interfered with 
his ability to work beyond that contemplated by the 30 
percent rating criteria.  Based upon the veteran's symptoms 
overall since the effective date of service connection, the 
Board finds that the severity of the veteran's PTSD overall 
appears to be in the category of mild to moderate.  
Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  These factors 
indicate that since the effective date of service connection, 
he has been not seriously occupationally and socially 
impaired.  PTSD of a mild to moderate disability warrants a 
30 percent disability rating but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as he has 
close familial relationships, and his work history was 
stable.  Nor has he been shown to have circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding complex commands; impairment of memory; 
impaired judgment; or impaired abstract thinking.  Therefore, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 30 percent rating but no more has been 
warranted since July 13, 2004, the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his PTSD 
has necessitated frequent periods of hospitalization or that 
his PTSD alone has interfered with his employability.  
Although it can be argued that the service-connected PTSD has 
made it very difficult to maintain employment, any such 
impairment is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of the factors set forth above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disability is denied.

A disability rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


